

115 HR 7131 IH: Preserving Home and Office Numbers in Emergencies Act of 2018
U.S. House of Representatives
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7131IN THE HOUSE OF REPRESENTATIVESNovember 14, 2018Mr. Thompson of California (for himself and Mr. Francis Rooney of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for a moratorium on number reassignment after a
			 disaster declaration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preserving Home and Office Numbers in Emergencies Act of 2018. 2.Moratorium on number reassignment after disaster declaration (a)In generalSection 251(e) of the Communications Act of 1934 (47 U.S.C. 251(e)) is amended by adding at the end the following:
				
					(4)Moratorium on number reassignment after disaster declaration
 (A)In generalDuring a covered period with respect to an area, a number assigned in such area may not be reassigned, and the assignment of such number may not be rescinded or otherwise modified, except at the request of the subscriber to which such number is assigned.
 (B)Extension at request of subscriberAt the request of the subscriber, the prohibition in subparagraph (A) shall be extended with respect to the number assigned to such subscriber for 2 years beyond the end of the covered period.
						(C)Subscriber right to cancel and resubscribe
 (i)In generalIn the case of a number that is assigned to a subscriber for the provision of wireline voice service at a residence that is located in an area that is in a covered period (or in the case of such a number with respect to which the subscriber requests an extension under subparagraph (B)), if the major disaster involved results in covered damage to such residence—
 (I)the provider of such service may not charge the subscriber any early termination or other fee in connection with the cancellation of such service; and
 (II)if the subscriber cancels such service, such provider (or any other provider of wireline voice service that serves the location involved)—
 (aa)shall permit the subscriber to subscribe or resubscribe, as the case may be, to wireline voice service with such number at such residence or at a different residence (if such number is available in the location of such different residence); and
 (bb)may not charge the subscriber any connection fee or other fee relating to the initiation of such service.
 (ii)TimingClause (i) shall cease to apply with respect to the number at the end of the covered period or at the end of the extended period under subparagraph (B), as the case may be.
 (iii)LimitationExcept as provided in this subparagraph, the prohibition in subparagraph (A) and any extension of such prohibition under subparagraph (B) shall cease to apply with respect to a number when the subscriber cancels the service with respect to which the number is assigned.
 (D)Identification on Commission websiteThe Commission shall publicly identify on the website of the Commission each area that is in a covered period.
 (E)DefinitionsIn this paragraph: (i)Covered damageThe term covered damage means, with respect to a residence, damage—
 (I)that renders a residence inaccessible or uninhabitable, or that results in displacement from the residence; and
 (II)with respect to which the President determines that an individual or household is eligible for housing assistance or other needs assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (ii)Covered periodThe term covered period means, with respect to an area, any period that— (I)begins on the date of a declaration by the President of a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) with respect to such area; and
 (II)ends on the date that is 1 year after the date on which such declaration expires. (iii)Wireline voice serviceThe term wireline voice service has the meaning given the term voice service in section 227(e)(8), except that the term wireline voice service does not include commercial mobile service (as defined in section 332(d)).
							.
 (b)Effective dateParagraph (4) of section 251(e) of the Communications Act of 1934 (47 U.S.C. 251(e)), as added by subsection (a), shall apply with respect to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) after the date that is 180 days after the date of the enactment of this Act.
 (c)Transitional ruleClause (iii) of subparagraph (E) of paragraph (4) of section 251(e) of the Communications Act of 1934 (47 U.S.C. 251(e)), as added by subsection (a), shall apply before the effective date of the amendment made to section 227(e)(8) of such Act (47 U.S.C. 227(e)(8)) by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if such amendment were already in effect.
			